Citation Nr: 1604580	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II (DM).

5.  Entitlement to a disability rating in excess of 10 percent for lumbar strain and midback injury.

6.  Entitlement to a disability rating in excess of 30 percent for a cervical spine injury.

7.  Entitlement to a compensable disability rating for tinea pedis.

8.  Entitlement to a compensable disability rating for bilateral hearing loss.

9.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder with anxiety.

10.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic changes of the right ankle with osteoarthritis, ligament strains, tenosynovitis, and plantar fasciitis.

11.  Entitlement to a disability rating in excess of 30 percent for a head injury with headaches and myofascial pain syndrome.

12.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome (CTS).

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971 and December 1976 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007, February 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded these claims in August 2014.

In March 2014, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for the right knee, hypertension, and DM and increased ratings for the right ankle, head injury, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the left knee at any time during the appeal period.

2.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability was manifested by no less than 90 degrees of forward flexion and combined range of motion of no less than 175 degrees, even when considering his complaints of pain, pain on motion, and functional impairment, with no ankylosis or incapacitating episodes.

3.  For the entire period on appeal, the Veteran's service-connected cervical spine disability was manifested by no less than 10 degrees of forward flexion and combined range of motion of no less than 305 degrees, even when considering his complaints of pain, pain on motion, and functional impairment, with no ankylosis or incapacitating episodes.

4.  For the entire period on appeal, the Veteran's service-connected tinea pedis has been manifested by hyperpigmentation and flaking skin affecting less than 5 percent of the entire body and requiring only topical therapy.

5.  For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than II as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than II as per Table VI of the VA schedule of ratings.

6.  For the entire period on appeal, the Veteran's service-connected right CTS has been manifested by no more than mild incomplete paralysis of the median nerve, with tingling and pain and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.

7.  For the entire period on appeal, the Veteran has had a combined disability rating of no less than 70 percent and at least one single disability rating of no less than 40 percent.  

8.  The Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for a disability rating in excess of 10 percent for lumbar strain and midback injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a disability rating in excess of 30 percent for cervical spine injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for a compensable disability rating for service-connected tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

5.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015). 

6.  The criteria for a disability rating in excess of 10 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

7.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the TDIU claim, this claim is being granted herein.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the remaining claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Significantly, the Veteran was provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what information was required to establish service connection or an increased rating, and information regarding disability ratings and effective dates in January 2007 and March 2008 letters.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  Service treatment records, VA examination reports, VA treatment records and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to his claims.

The Veteran has undergone several VA examinations for his disabilities on appeal.  Most recently, he was examined for each of the disabilities decided herein in September 2014.  The examinations involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is also no evidence (lay or medical) of any material worsening of the Veteran's cervical and lumbar spine, tinea pedis, hearing loss, or right wrist disabilities since the September 2014 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time for any of the disabilities decided herein.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The claims were remanded to the Agency of Original Jurisdiction (AOJ) in August 2014 for additional evidentiary development including scheduling the Veteran for new VA examinations.  The AOJ provided the Veteran with the requested VA examinations in September 2014 and readjudicated the claim in a December 2014 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the history and progression of his symptoms.  Notably, the Veteran's testimony was part of the reason for the Board's August 2014 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the medical evidence of record fails to establish a diagnosed disability of the left knee at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  He has not identified a disability or symptoms either.  Significantly, at his September 2014 VA examination, the Veteran reported that his left knee was asymptomatic and that it had always been asymptomatic.  There is no evidence, lay or medical, of a left knee disability, nor does the Veteran claim that he does.

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a left knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lumbar and Cervical Spine

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5237 for his service-connected lumbar spine disability and a 30 percent evaluation under Diagnostic Code 5237 for his service-connected cervical spine disability.  Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Intervertebral Disc Syndrome (IVDS) is rated under either the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the high evaluation when all disabilities are combined.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Veteran was first examined in conjunction with his current spine claims in June 2007.  At that time, he complained of constant pain, rated as 9 out of 10, in the lumbar region of his back and aching sensation radiating to his cervical spine and bilateral legs.  He indicated that he experienced flare ups with physical activity, lasting anywhere from one week to one month and that he used a cane to walk as needed.  The examiner recorded range of motion measurements for the lumbar spine of 90 degrees of forward flexion, 20 degrees of extension, 30 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation with complaints of stiffness and pain.  She recorded range of motion measurements for the cervical spine that were essentially within normal limits, including 50 degrees of flexion, 60 degrees of extension, 45 degrees of right and left lateral flexion, and 80 degrees of right and left lateral rotation.  There was no additional limitation of motion for either segment of the spine with repetitive motion and neurological testing was normal.  The examiner diagnosed the Veteran with lumbosacral multilevel disc and facet disease and osteophyte formation and mild degenerative changes of the cervical spine.

He was next examined for his spinal disabilities in March 2012.  At that time, he complained of low back pain rated as 6 to 7 out of 10 and neck pain rated as 6 out of 10 with flare ups of pain with increased movement.  The examiner recorded range of motion measurements for the lumbar spine of 90 degrees of forward flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation, all without objective evidence of painful motion.  He also recorded range of motion measurements for the cervical spine of 45 degrees of forward flexion, 45 degrees of extension, 30 degrees of right lateral flexion, 40 degrees of left lateral flexion, and 80 degrees of right and left lateral rotation, all without objective evidence of painful motion.  Repetitive testing resulted in a 5 degree loss of forward flexion for the cervical spine and no additional limitation of motion for either segment of the spine.  The examiner did not observe tenderness, pain on palpation, guarding, or muscle spasm of the lumbar or cervical spine.  All strength, reflex, and sensory testing was normal.  The examiner found no evidence of associated radiculopathy or other neurological abnormalities and no evidence of IVDS of the lumbar or cervical spine disability.  X-rays showed levoscoliosis, multilevel degenerative disc disease and chronic degenerative changes, and facet arthropathy for the lumbar spine and no bony abnormality for the cervical spine.  The examiner diagnosed the Veteran with back pain and arthritis of the lumbar spine and did not provide a diagnosis for the cervical spine.

The Veteran was most recently examined for his spinal disabilities in September 2014.  At that time, he complained of daily low back pain, worse with prolonged walking, standing, or bending, and pain in the neck with "clicking."  He denied any flare ups that impacted the function of his lumbar or cervical spine.  The examiner recorded range of motion measurements for the lumbar spine of 90 degrees, 5 degrees of extension, 15 degrees of right and left lateral flexion, and 25 degrees of right and left lateral rotation, with objective evidence of painful motion at the extreme of each movement.  The examiner noted that the Veteran's lumbar spine range of motion was normal for him due to his morbid exogenous obesity.  He recorded range of motion measurements for the cervical spine of 10 degrees of forward flexion, 45 degrees of extension and right and left lateral flexion, and 80 degrees of right and left lateral rotation, with no objective evidence of painful motion.  Repetitive testing resulted in no additional limitation of motion for either spinal segment and, if fact, and resulted in an increase in extension of the lumbar spine to 15 degrees.  The examiner did no observe any localized tenderness, pain on palpation, muscle spasms, or guarding.  Strength and sensory testing was normal.  Reflex testing was normal for the lower extremities, but was hypoactive for the bilateral biceps, triceps, and brachioradialis.  There was again no evidence of associated radiculopathy or neurological abnormalities and no diagnosis of IVDS.  X-rays were not repeated.  The examiner diagnosed him with lumbosacral strain and cervical strain.  He concluded that the Veteran had less movement than normal and pain on movement, resulting in functional impairment, due to both spinal disabilities.

The medical and lay evidence includes multiple VA, SSA, and private chiropractic records noting the Veteran's complaints, and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for his service-connected lumbar spine disability or in excess of 30 percent for his service-connected cervical spine disability at any time throughout the appeals period.  

With regard to the lumbar spine, the Veteran's forward flexion has never been less than 60 degrees, his combined range of motion has never been 120 degrees or less, and he has not experienced muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  An increased rating of 20 percent cannot be granted.

With regard to the cervical spine, the Veteran has not experienced unfavorable ankylosis of the cervical spine.  An increased rating of 40 percent cannot be granted.  The Board notes that the Veteran's cervical spine disability did not warrant his currently assigned 30 percent evaluation until the most recent VA examination in September 2014.  However, as the AOJ decided to increase his rating to 30 percent for the entire appeals period, the Board will not disturb this.

The Board has considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206  (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  

The Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that higher ratings are not warranted for his cervical and lumbar spine disabilities based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain, and that there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The 10 and 30 percent awards were been based largely on the Veteran's complaints of pain on motion and functional loss.  The criteria for a 20 percent and 40 percent rating, respectively, have not nearly been approximated.  In summary, when the ranges of motion in the spine are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant higher ratings.


The medical evidence is also negative for any clinical finding of ankylosis, which would warrant the assignment of a higher.  Such is simply not shown.  Indeed, as the Veteran is shown to retain motion of the cervical and thoracolumbar spines, the requirements for a higher rating have not been met or approximated. He clearly experiences limited range of motion; but, the fact remains that his continued ability to manipulate his spine negates a finding of ankylosis.

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, each of the VA examiners concluded that the Veteran did not have IVDS.  As such, an increased rating cannot be granted under this Formula.  

There is likewise no basis for the assignment of separate compensable ratings for neurological dysfunction.  The most recent VA examination clearly indicated that there was no evidence of radiculopathy or neurological abnormalities associated with the Veteran's spine disorders.

There is also no indication in the medical evidence that the Veteran's service-connected lumbar and cervical spine disabilities warranted other than the currently assigned 10 percent and 20 percent disability ratings at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the Veteran's cervical spine disability warranted a 20 percent evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 20 percent at any time during the appeals period must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Accordingly, the Board finds that the claims of entitlement to a disability rating in excess of 10 percent for the lumbar spine and in excess of 30 percent for the cervical spine must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Tinea Pedis

The Veteran has been assigned a 0 percent evaluation under Diagnostic Codes 7899-7806 for his service-connected tinea pedis.  Diagnostic Code 7899 is a general reference to disabilities of the skin.  Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated either under Diagnostic Code 7806 or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  As the Veteran's claim was received in September 2006, consideration of the appropriateness of an evaluation under Diagnostic Codes 7800-7805 will include consideration of only the pre-2008 regulations.

Under Diagnostic Code 7806, a noncompensable (0 percent) evaluation is assigned for less than 5 percent of the entire body or of exposed areas affected and no more than topical therapy required the past 12-month period.  A 10 percent evaluation is assigned for at least 5 percent but less than 20 percent of the entire body or of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned for 20 to 40 percent of the entire body or of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned for more than 40 percent of the entire body or of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The Veteran was first examined for his current skin claim in June 2007.  At that time, he reported a history of tinea pedis requiring topical and powder medication with intermittent resolution of symptoms and occasional flare ups.  The examiner observed evidence of residual minimal tinea pedis with erythematous spots in the web spaces in between his toes and flaking of the skin.  She diagnosed the Veteran with tinea pedis, currently mild in severity, intermittent in nature.

The Veteran was next examined in March 2012.  At that time, he reported an increase in the severity of his tinea pedis when he moved to a hot climate and that he treated it with topical antifungals, including, Lamisil.  He specified that he used the topical medication at least 6 weeks out of the past 12 months, but not constantly, and denied any other treatment.  On physical examination, the examiner observed less than 5 percent of the Veteran's total body area was affected by dermatitis.

The Veteran was most recently examined in September 2014.  At that time, the Veteran reported experiencing recurrences of his skin condition from time to time that he treated with topical iodine solution.  He denied receiving any current care for his skin condition.  The examiner observed residual confluent areas of hyperpigmentation and scaling on the medial aspects of both feet, affecting less than 5 percent of his total body area.

In addition to the medical evidence, the Veteran has provided lay evidence, including hearing testimony and written statements that were consistent with the examiners' findings.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable disability rating for his service-connected tinea pedis at any time throughout the appeals period.  All three examinations showed that less than 5 percent of the Veteran's total body area was affected and that he used no more than topical medications to treat his condition.  The Veteran does not contend otherwise.  Without evidence of at least 5 percent of the body area being affected or use of systemic therapy, a compensable evaluation cannot be assigned.

The Board has also reviewed the remaining diagnostic codes and finds that none are applicable.  As the Veteran's skin disability affects his feet, an evaluation based on disfigurement of the head, face, or neck under either the pre-2008 version of Diagnostic Code 7800 is not appropriate.  Similarly, his skin condition is not akin to an unstable, painful, or deep scar and does not cause limitation of motion.  There is also no evidence of any other symptoms to warrant an increased rating under any other skin-related diagnostic code.  As such, an increased rating cannot be assigned under any alternative pre- or post-2008 skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7833 (2015).  

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claims of entitlement to a compensable disability rating for tinea pedis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Hearing Loss

The Veteran has been assigned a 0 percent evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2015).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

None of the audiometric results of record for the right or left ear meet the criteria for Table VIA under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's bilateral hearing loss may only be evaluated under Table VI.  

The Veteran has argued that his hearing loss is more severe than is reflected by his 0 percent evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  


	(CONTINUED ON NEXT PAGE)



The Veteran's hearing was first tested in conjunction with his current claim in June 2007.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
25
65
60
LEFT
10
40
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  Puretone threshold averages were 41.25 decibels for the right ear and 42.5 decibels for the left ear.  The Veteran reported experiencing difficulty hearing conversation, particularly with background noise.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, both based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was next afforded a VA audiological examination in February 2009.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
65
60
LEFT
15
45
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  Puretone threshold averages were 43.75 decibels for the right ear and 45 decibels for the left ear.  The examiner noted the Veteran's complaints of difficulty hearing conversation in the presence of background noise.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, both based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  


He was next examined for his hearing loss disability in March 2012.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
40
65
70
LEFT
15
55
65
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  Puretone threshold averages were 47.5 decibels for the right ear and 50 decibels for the left ear.  The examiner noted that the Veteran's hearing loss caused difficulty hearing when he cannot see the speaker's face, when on the phone, and with background noise.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, both based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was most recently examined for his hearing loss disability in September 2014.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
55
75
80
LEFT
20
60
75
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Puretone threshold averages were 57.5 decibels for the right ear and 57.5 decibels for the left ear.  The examiner noted that the Veteran had difficulty hearing what people are saying, especially with background noise or in crowds.  According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of II, both based on Table VI.  The point where II and II intersect on Table VII indicates a disability rating of 0 percent.  

In addition to the VA examinations and private audiogram, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing and that he has been fitted for hearing aids, but do not include any additional and usable audiometric results from the appeals period.  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his September 2014 VA examination, the Veteran's bilateral hearing loss does not warrant a compensable rating.  In addition, the Board notes that the VA examiner in September 2014 discussed the functional effects caused by the Veteran's hearing disability the report, including noting that he experienced increased difficulty in hearing in background noise and crowds.  The examiner then comments that his would cause difficulty to the Veteran when he could not see the speaker's face or when he was on the phone but that it would not in and of itself preclude employment.  See Martinak v. Nicholson, supra.

There is also no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the noncompensable evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Hart, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Right CTS

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 8515 for his service-connected right CTS.  

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

The Veteran was first examined for his current right wrist CTS claim in July 2009.  At that time, he complained of tingling, burning, and pricking of the skin and a feeling of his fingers locking up, causing pain.  He also reported experiencing constant severe flare ups of increased pain caused by use of the right hand and improved by a brace.  The examiner noted that the Veteran had neuritis of the median nerve with slightly decreased rapidity of consecutive thumb to finger touching, normal extremity color, decreased pinprick sensation, abnormal temperature, and no muscle wasting or atrophy.  Radial pulse and tricep and bicep reflexes were normal, but brachioradialis reflex was diminished.  The examiner diagnosed the Veteran with right CTS and concluded that it resulted in difficulty with repetitive use of the right hand and sustained grabbing.  

He was next examined in March 2012.  At that time, he complained of weakness relative to his left hand, tingling, and lack of sensation.  He denied flare ups affecting the function of the wrist.  The examiner observed less movement than normal and normal strength.  1986 electrodiagnostic testing showed minimal ulnar nerve compression.  Although the examiner noted the Veteran's history of a 1986 right CTS surgery, he concluded there were no residuals and diagnosed him with right CTS.

The Veteran was most recently examined in September 2014.  At that time, he complained of locking up of his fingers when using hand tools and frequently dropping things from his right hand.  He also reported using a brace to drive long distances.  The examiner observed slightly decreased strength and hypoactive reflexes in the right upper extremity, but no muscle atrophy, trophic changes, or decreased sensation.  Although he diagnosed the Veteran with right CTS, he concluded that his right median nerve was normal with no incomplete or complete paralysis.

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the right wrist which are consistent with the VA examination findings.  The Veteran has also submitted lay statements and hearing testimony that corroborate his complaints and functional limitations as noted by the VA examiners.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for his right wrist CTS at any time during the appeals period.  His complaints of tingling and pain were alleviated with use of a brace.  There was no indication of other symptoms or more serious functional impairment warranting a rating higher than that assigned for mild incomplete paralysis of the median nerve.  The only electrodiagnostic testing of record showed only minimal ulnar nerve compression.  In fact, the most recent VA examination showed that his right median nerve function was normal.  Without evidence of moderate incomplete paralysis, an increased rating cannot be granted.

The Board has also reviewed the remaining diagnostic codes applicable to the wrist and finds that an evaluation in excess of 10 percent cannot be assigned under any of these criteria.  The Veteran's range of motion of motion is not limited enough to warrant a rating higher than those already assigned under Diagnostic Code 8515.  Although the referenced electrodiagnostic testing noted ulnar nerve compression, not median nerve, the rating criteria are identical.  Mild incomplete paralysis of the ulnar nerve would also result in a 10 percent evaluation.  An increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a (2015).  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent evaluation at any time during the appeals period.  The assignment of staged ratings is not warranted for the right wrist disability.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for right wrist CTS must be denied.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's particular disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  

With regard to the Veteran's cervical and lumbar spine disabilities, the rating criteria for the currently assigned 10 and 30 percent disability ratings specifically contemplate his complaints of limitation of motion and painful motion.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Further, if his motion was more severely limited, he had associated neurological symptoms, or he experienced incapacitating episodes, the rating criteria would allow for an even higher and/or separate evaluations based on these symptoms.

With regard to the Veteran's tinea pedis, the rating criteria for the currently assigned 0 percent disability rating specifically contemplate his symptoms, including his use of topical medication.  The Board has also considered all other skin-related rating criteria to determine if they are appropriate.

With regard to the Veteran's hearing loss, With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  

Finally, with regard to the Veteran's right CTS, the rating criteria for the currently assigned 10 percent disability rating specifically contemplate his neuritis.  The broadness of the rating criteria requires that the Board consider all symptoms relating to his CTS.  This has been done.

Accordingly, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

C. TDIU

The Veteran has been granted service connection for several disabilities, including temporomandibular joint syndrome, a head injury, cervical and lumbar spine disabilities, a psychiatric disorder, right CTS, a right ankle disability, tinnitus, a right upper arm scar, hearing loss, and tinea pedis.  His combined rating throughout the appeals period has been at least 70 percent.  Additionally, he has been assigned at least a 40 percent combined rating for the disabilities resulting from a single accident (a June 1986 motor vehicle accident), including the spine disabilities and head injury.  See 38 C.F.R. § 4.16(a)(2) (2015).  He has thereby met the percentage rating standards for TDIU throughout the appeals period.  38 C.F.R. § 4.16(a) (2015).  

The remaining question is whether the Veteran is unemployable due solely to his service-connected disabilities.  The Board finds that the evidence supports such.  Significantly, a September 2014 VA examiner noted that the Veteran's service-connected right ankle disability would restrict his physical abilities, including extended walking, climbing, and standing.  Together with his CTS and spine disabilities, the Veteran is certainly shown to experience restrictions that would rule out the possibility of physical employment.  Further, a September 2014 VA psychiatric examination highlighted several impediments to employment that the Veteran would experience due to his service-connected psychiatric disability, including difficulty working with others or the general public, concentrating, communicating, and regularly attending work.  

In light of the significant physical and mental restrictions highlighted in the September 2014 VA examinations, and his work history as a truck driver, the Board is satisfied that the evidence of record shows that the Veteran's combined disabilities would render him unemployable in either a physical or sedentary environment.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Indeed, while not outcome determinative, the Board notes that the Veteran has been in receipt of Social Security disability benefits since 1987 due to his spine disabilities and the residuals of a traumatic brain injury, which are service connected.

In considering all of the Veteran's service-connected disabilities and the significant obstacles to even sedentary employment from his psychiatric disability, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  







ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to a disability rating in excess of 10 percent for lumbar strain and midback injury is denied.

Entitlement to a disability rating in excess of 30 percent for a cervical spine injury is denied.

Entitlement to a compensable disability rating for tinea pedis is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for right CTS is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's right knee, hypertension, and DM claims, he underwent a VA examination in September 2014.  The examiner concluded that these disabilities were not caused by his service-connected orthopedic disabilities or resulting obesity.  However, he failed to address whether these disabilities or his obesity were aggravated by his service-connected orthopedic disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  He also failed to address the issue of altered gait and an August 1987 elevated blood pressure reading of 120/94.  As such, these issues must be remanded for addendum opinions.  See Barr, supra.

With regard to the right ankle claim, the most recent VA examination fails to address the Veteran's plantar fasciitis, which is included in his service-connected right ankle disability.  The examiner did not indicate whether this aspect of the disability presented distinct symptoms that may warrant a separate evaluation from the limitation of motion evaluation.  Without evidence of which symptoms are attributable to the right ankle fracture and which are attributable to the plantar fasciitis, the Board may not decide the claim without engaging in the prohibited pyramiding.  This issue must be remanded so the examiner may distinguish between any additional and separate symptoms of plantar fasciitis that can be separated from his already compensated limited motion of the ankle symptoms.  See Barr, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With regard to the head injury claim, the AOJ was directed to obtain a neurological disorders examination that addressed any and all residuals of the Veteran's inservice head injury.  The AOJ only obtained an examination addressing headaches.  As the Board does not have information on any other residuals of the head injury, the claim must be remanded for a new VA examination in compliance with the August 2014 Board Remand.  See Barr, supra; see also Stegall, supra.

With regard to the psychiatric claim, the examination(s) and testing ordered for the head injury claim may provide information regarding the Veteran's psychiatric disability.  As the development and readjudication of the head injury claim may affect the psychiatric claim, these issues are inextricably intertwined.  The claim for an increased rating for a head injury must be developed and readjudicated prior to the readjudication of the psychiatric claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to the original September 2014 examiner, if possible, for an addendum opinion for the Veteran's right knee, hypertension, and DM claims.  If the September 2014 examiner is not available, the claims file should be provided to another appropriate examiner.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

With regard to the Veteran's right knee disability, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee degenerative joint disease is caused or aggravated (made worse) by any of his service-connected disabilities.  In answering this question, the examiner must specifically address the findings of altered gait and the difference between the right and left knees.  

With regard to the Veteran's hypertension and DM, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that either of these disabilities is caused or aggravated (made worse) by his service-connected orthopedic disabilities.  In answering this question, the examiner should address whether the Veteran's obesity was aggravated by his service-connected orthopedic disabilities.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of his service-connected right ankle disability.  The Veteran's claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing should be completed.  

The examiner must identify the symptoms associated with each aspect of the Veteran's service-connected disability, including plantar fasciitis.  S/he should distinguish any foot or ankle symptoms not related to the Veteran's limited motion of the right ankle, but still associated with his service-connected right ankle/plantar fasciitis disability.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of the TBI disability, to include the current severity of his headaches and any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

To the extent possible, the examiner should distinguish between any symptoms attributable to the head injury and any attributable to the psychiatric disorder, as well as identifying any overlap in symptoms.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for a right knee disability, hypertension, and DM and increased rating for the right ankle, to include consideration of a separate evaluation for plantar fasciitis, and residuals of a head injury should be readjudicated.  Thereafter, the psychiatric claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


